Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  JIMMY LEE SWEED,

                         Relator.


 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-06-00324-CR

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
            Relator Jimmy Lee Sweed requests that this Court compel Respondent, Hon. Sam Medrano,
Jr., to rule on various pro se motions that Relator has filed in cause number 20060D01387, currently
pending in the 409th Judicial District Court of El Paso County.  Relator is represented by court-appointed counsel in the trial court.  However, Relator complains that his attorney is not taking any
interest in the case nor in him.  Relator does not have the right to hybrid representation, that is, to
both represent himself and be represented by counsel.  There is no right to hybrid representation in
criminal cases.  See Scarbrough v. State, 777 S.W.2d 83, 92 (Tex. Crim. App. 1989); Rudd v. State,
616 S.W.2d 623, 625 (Tex. Crim. App. 1981); Gray v. Shipley, 877 S.W.2d 806 (Tex. App.--Houston [1st Dist.] 1994, orig. proceeding).  The trial court has the discretion to refuse to entertain
pro se motions filed while the accused is represented by counsel.  Busselman v. State, 713 S.W.2d
711, 714 (Tex. App.--Houston [1st Dist.] 1986, no pet.).  Therefore, Respondent did not violate a
ministerial duty by declining to rule on the motions.  Because Respondent did not violate a
ministerial duty, Relator is not entitled to the relief sought.
            Accordingly, the petition for writ of mandamus is denied.
 
                                                                        KENNETH R. CARR, Justice
March 1, 2007

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)